Citation Nr: 0115648	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-04 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a right 
shoulder injury, with traumatic arthritis, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1964 to December 
1967. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a March 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio 
which granted service connection for residuals of a right 
shoulder injury and assigned a 10 percent rating.  The case 
was remanded by the Board in October 2000, at which time it 
was noted that the veteran had testified at a hearing before 
a member of the Board in April 1999.  However, in June 1999, 
the Board advised the veteran and his representative that it 
was unable to obtain a transcript of that hearing, but that 
the veteran had the right to an additional hearing.  The 
Board did not receive any response from the veteran or his 
representative.  

Following the October 2000 Board remand, a February 2001 
rating action granted an increase to 20 percent for residuals 
of the right shoulder injury.  It also granted service 
connection for a tender scar of the right shoulder and 
assigned a 10 percent disability rating.  Both ratings were 
made retroactive to the date of filing of his original claim 
for service connection.  The matter of the tender scar was 
listed in the February 2001 supplemental statement of the 
case (SSOC).  However, the veteran has not indicated any 
desire to appeal the 10 percent rating for a tender scar and 
did not file a Substantive Appeal within 60 days of the SSOC, 
as required to perfect an appeal as to that matter.  38 
C.F.R. § 20.302(c) (2000). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is right handed and there has been resection 
of the right clavicle with residual arthritis of the right 
glenohumeral joint.  

3.  There is not a compensable degree of limitation of motion 
of the right shoulder and there is no ankylosis, dislocation, 
subluxation or swelling of the right shoulder, although there 
is pain and discomfort upon extended use of the right 
shoulder.  


CONCLUSION OF LAW

An evaluation in excess of 20 percent for residuals of a 
right shoulder injury, with traumatic arthritis is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.41, 
4.45, 4.59, 4.69, Diagnostic Code 5203 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  This is because the case 
was remanded for evidentiary development.  Pursuant to the 
remand, the RO wrote the veteran in November 2000, at his 
most recent address of record, requesting that he execute and 
return a form authorizing the release of information from a 
private physician (which the veteran had reported, at the 
February 1999 VA examination, had treated him).  However, no 
response has been received.  Moreover, the veteran was 
afforded, pursuant to the remand, a VA rating examination in 
December 2000.  Also, by reciting the applicable law and 
regulations in the SOC and SSOC, notice was given of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  Also, the recent rating examination 
provides sufficient information to rate the disability in 
accordance with the applicable rating code.  

In sum, the RO made reasonable efforts to obtain all relevant 
records adequately identified by the appellant relative to 
this case.  The veteran was advised in an April 23, 2001 
certification letter that additional evidence could be 
submitted within 90-days but he did not identified additional 
relevant evidence.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by VCAA 
have essentially been satisfied in this case and that the 
appellant is not prejudiced by a lack of initial RO 
adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Background

Service medical records reveal that following an inservice 
right shoulder injury, the veteran was hospitalized in August 
and September 1966, during which a venogram revealed 
obstruction in the proximal axillary vein and, after taking 
Heparin, he had a right axillary and subclavian vein 
thrombectomy.  Thereafter, another venogram revealed that the 
prior obstruction had resolved.  

On VA examination in February 1998 the veteran described the 
inservice injury to the right shoulder, ultimately requiring 
surgery.  He had reportedly been offered a 30 percent 
disability rating at service discharge but had declined, and 
had then been sent to Vietnam.  He had no further problems 
during service.  In 1997 he developed pain and aching in the 
right shoulder and a private physician had recommended over-
the-counter analgesics and application of a heat pad.  His 
pain was now fairly constant but he did not have any real 
periods of flare-ups and did not require a brace.  There was 
no history of inflammatory arthritis and he denied that the 
disorder had an effect on his occupation or daily activities.  
He was right handed.  On examination he was able to fully 
utilized both arms and shoulders.  He appeared to have some 
crepitus in the right shoulder and a portion of the right 
clavicle was absent.  Forward flexion of the right shoulder 
was to 168 degrees, abduction was to 170 degrees, external 
rotation was to 82 degrees, and internal rotation was to 68 
degrees.  X-rays revealed arthritic changes at the 
glenohumeral joint and absence of a portion of the right 
clavicle.  The diagnoses were arthritic changes of the right 
shoulder with pain, decreased range of motion, and surgical 
absence of the right clavicle.  

During a VA examination in December 2000 the examiner 
reported, upon review of the claims file, that during 
service, the veteran sustained a fracture of the right 
clavicle that had caused impingement of a blood vessel in his 
chest, near the first rib on the right side.  The proximal 
end of the right clavicle was resected and a vein was 
repaired and evacuated.  Presently, the veteran complained of 
right shoulder pain.  He was currently employed loading and 
unloading pallets on trucks, and driving.  He reported having 
pain on lifting objects and also at night, if he slept on his 
right side.  The pain occurred most often upon lifting 
objects and was sharp in nature.  He occasionally had a dull 
pain, which was persistent.  He did not report having any 
weakness, morning stiffness, swelling, heat or redness.  
There was no instability, locking or giving way.  There was 
moderate fatigability and lack of endurance, usually 
associated with lifting.  The pain was in the anterior aspect 
of the upper chest.  However, he did have stiffness in the 
scapular area (the posterior portion of the chest).   

The veteran took two Tylenol tablets daily but would take 4 
or 5 when he had soreness.  Flare-ups consisted of sharp pain 
in the anterior aspect of the right side of his chest.  This 
occurred about once a month and lasted from 1 second to 10 
minutes, during which time he had to stop any lifting and 
then rest before he could resume.  The only precipitating 
factor was lifting.  He did not use a brace or any other 
corrective device.  He had no episodes of dislocation or 
subluxation and he had no inflammatory arthritis.  He 
indicated that as to his occupational and daily activities, 
his right shoulder disability slowed him down but not by much 
and sometimes he was unable to lift as much.  An episode of 
sharp pain could slow him down in his work by as much as 10 
minutes per episode.  

On physical examination the veteran's right shoulder drooped 
more than the left shoulder.  There were well-healed scars 
extending from the anterior chest, one following the normal 
course of the clavicle and extending 9 cms.  The scars joined 
at a point over the area of the sternoclavicular joint.  The 
second scar was at a 45 degrees angle toward the nipple and 
extended 10 cms.  He could shrug his shoulders but had slight 
weakness in the right shoulder.  The stump of the resected 
clavicle was palpable under the mid-portion of the 9 cm. scar 
and it was in this area that the veteran had tenderness and 
pain on lifting.  Rotator cuff strength was 4/5 on the right, 
compared to the left.  There was some discomfort with testing 
his strength on abduction and forward flexion.  Forward 
flexion and abduction were to 180 degrees.  On internal 
rotation he could bring his thumb up to the level of the 12th 
thoracic vertebra on the right, and to the 5th thoracic 
vertebra on the left.  On testing motion with the shoulder 
abducted to 90 degrees, external rotation was to 90 degrees 
and internal rotation was to 85 degrees.  There was no 
crepitus on motion but there was palpable motion of the 
clavicular stump with shoulder motion and this was the area 
of discomfort and pain.  X-rays revealed moderate to mild 
osteophyte formation of the glenoid joints.  There was a 
clavicular stump connected to the right antecubital joint.  
There was a resected end of the right clavicle which had some 
bone spur formation but there was no evidence of impingement 
at the glenohumeral joint.  There diagnoses were status post 
proximal clavicular resection with osteophyte formation on 
the remaining clavicle stump, and mild degenerative arthritis 
of the right shoulder which seemed appropriate for the 
veteran's age.  It was the examiner's opinion that there was 
irritation of the scar and muscles at the area of the 
clavicular stump.  Three color photographs were taken 
depicting the right shoulder scars.  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  The present disability level is the primary concern 
and past medical reports do not take precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This 
is not applicable in an appeal, as in this case, from a 
rating assigned by an initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the 
scapulohumeral articulation (which move as one piece) of the 
major extremity, when in a favorable position, with abduction 
to 60 degrees, and ability to reach the mouth and head being 
retained, warrants a 30 percent evaluation.  With ankylosis 
in an intermediate position between favorable and 
unfavorable, a 40 percent evaluation is warranted.  A 50 
percent rating is warranted when the ankylosis is in an 
unfavorable position, with abduction limited to 25 degrees 
from the side.  

Under 38 C.F.R. § 4.71a, DC 5201, limitation of motion of an 
arm at the shoulder level warrants a 20 evaluation whether it 
is the major or minor extremity.  When motion is limited to 
midway between the side and shoulder level, a 30 percent 
evaluation is warranted for the major extremity.  When motion 
is limited to 25 degrees from the side, a 40 percent 
evaluation is warranted for the major extremity.  

In Lineberger v. Brown, 5 Vet. App. 367, 370 (1993) it was 
noted that as to the minimum 20 percent rating for limited 
shoulder motion, it should be clarified whether that rating 
is a result of limitation of motion of abduction only, or 
whether both limitation of motion of flexion and abduction 
are required.  

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent is warranted 
for impairment of the humerus, regardless of whether it is 
the major or minor extremity which is affected, when there is 
either malunion with moderate deformity or when there are 
recurrent dislocations of the scapulohumeral joint which are 
infrequent and there is guarding of movement only at the 
shoulder level.  A 30 percent evaluation is warranted for the 
major extremity, when there is either malunion with marked 
deformity or when there are recurrent dislocations of the 
scapulohumeral joint which are frequent and there is guarding 
of all arm movements.  A 50 percent evaluation is warranted 
for the major extremity, when there is fibrous union of the 
humerus.  A 60 percent evaluation is warranted for the major 
extremity when there is nonunion of the humerus (false flail 
joint) and 80 percent when there is loss of the humeral head 
(flail shoulder).  

Under 38 C.F.R. § 4.71a, DC 5203 nonunion of the clavicle or 
scapula with loose movement, or dislocation of the clavicle 
or scapula of the major or minor extremity warrants a 20 
percent evaluation (or impairment may be rated on the basis 
of impaired function of a contiguous joint).   

Under 38 C.F.R. § 4.71(a) Diagnostic Code (DC) 5003, if 
degenerative arthritis is established by X-rays, compensation 
may be awarded under three circumstances: (1) when limitation 
of motion meets the schedular criteria for the joint(s) 
affected and is objectively confirmed, such as by swelling, 
muscle spasm, or satisfactory evidence of painful motion; (2) 
when objectively confirmed limitation of motion is not 
sufficient to warrant a compensable schedular evaluation, 10 
percent is assigned for each major joint or minor joint group 
affected; (3) when there is no limitation of motion, 10 or 20 
percent will be assigned depending on the degree of 
incapacity, if there is X-ray evidence of 2 or more major 
joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).  

Together, 38 C.F.R. § 4.59 and DC 5003 deem painful motion 
from X-ray documented arthritis to be limited motion, even 
without actually limited motion and even though motion is 
possible beyond where pain sets in, and warrants a minimum 10 
percent rating for each joint affected.  Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  Further, an 
evaluation in excess of that solely for limitation of motion 
may be assigned because there may be additional disability as 
a result of pain or pain on repeated use of a joint.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. 
Brown, 8Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  In other words, when rating 
for limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  

Analysis

With respect to the veteran's belief that he is entitled to a 
30 percent disability rating because this was reportedly the 
degree of disability offered him during service, the Board 
notes, first, that he thereafter continued his military 
service, which lasted about another year, without additional 
symptomatology.  Secondly, combined disability, considering 
the 20 percent assigned under DC 5203 and the 10 percent for 
a tender scar, combined to a 30 percent disability rating.  
Also, there does not appear to have been any significant 
change in the right shoulder disorder since the veteran filed 
his original claim in January 1998 and, thus, the assignment 
of different ratings during different stages of the appellate 
process has not been necessary.  Generally see Fenderson v. 
West, 12 Vet. App. 119 (1999). 

There has been no recurrence of the venous obstruction during 
service but the veteran now has arthritis of the glenohumeral 
joint due to resection of the right clavicle, and it is at 
this site that the veteran had pain and discomfort and even 
some weakness, particularly upon heavy use of the shoulder.  
There is no ankylosis and the degree of limitation of motion 
is not compensable and, thus, a higher rating is not 
warranted under DCs 5200 and 5201.  The current 20 percent 
rating is the highest schedular rating assignable under DC 
5203 and to warrant a rating in excess of 20 percent under DC 
5202 there would have to be involvement of the humerus.  
Here, there is only some arthritis of the glenohumeral joint 
but no loss of the head of the humerus, nonunion or fibrous 
union of the humerus, nor any dislocations of the 
scapulohumeral (or the glenohumeral) joint.  

Even when considering the impact of pain and the effect of 
extended use of the right shoulder, which produce some but 
not a significant degree of impairment, an increased rating 
is not warranted on a schedular basis.  

Also, the Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  Specifically, there is no evidence of 
frequent hospitalization or marked interference with 
employment that would suggest that the veteran is not 
adequately compensated by the regular schedular standards.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996) (the Board may 
conclude that a claim does not meet the criteria for 
submission of the case for consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1)).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An increased rating for residuals of a right shoulder injury, 
with traumatic arthritis is denied.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

 

